Gregory, Justice:
Appellant Polly S. Morgan appeals from a grant of summary judgment in favor of respondent Sandra Broome Blackwell. We reverse and remand.
In June 1981, respondent and her husband contracted with appellant Morgan to cut timber on Morgan’s land. At that time, Sandra Broome Blackwell was 17 years old.
Two months after respondent’s 18th birthday, appellant commenced this action for breach of contract. Respondent moved for a summary judgment on the single ground that the contract was void ab initio. The trial judge granted respondent’s motion, ruling a contract entered into by a minor is void ab initio.1 This ruling was erroneous.
South Carolina precedent clearly holds a contract entered into by a minor merely voidable, rather than void ab initio. Parks v. Lyons, 219 S. C. 40, 64 S. E. (2d) 123 (1951).
Accordingly, the judgment of the lower court is reversed and the case is remanded for further proceedings consistent with this opinion.
Reversed and remanded.
Littlejohn, C. J., and Harwell and Chandler, JJ., concur.
*459Ness, J., dissenting in separate opinion.

 The trial judge also ruled that respondent had not ratified the contract. The issue of ratification was not before the court because it was not raised in respondent's notice and motion, See Circuit Rule 44(a), and, additionally, could not have been included in the notice since it was never raised in respondent’s answer.